Abatement Order filed April 17, 2012.




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00084-CV
                                ____________

             KEN BIGHAM AND TRACY HOLLISTER, Appellants

                                         V.

  SOUTHEAST TEXAS ENVIRONMENTAL, L.L.C., REGOR PROPERTIES,
    L.L.C., KORDEL, INC., AND JEFFREY PITSENBARGER, Appellees

                                       &
                                  ____________

                              NO. 14-12-00116-CV
                                ____________

  SOUTHEAST TEXAS ENVIRONMENTAL, L.L.C., REGOR PROPERTIES,
    L.L.C., KORDEL, INC., AND JEFFREY PITSENBARGER, Appellants

                                         V.

              KEN BIGHAM AND TRACY HOLLISTER, Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-55020
                         ABATEMENT                  ORDER

      This court has been notified that appellee/cross-appellant, Jeffrey Pitsenbarger, has
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 12-32287. Because a stay is automatically effected
by Section 362(a) of the Bankruptcy Code, we have stayed all proceedings in these
appeals. See Tex. R. App. P. 8.2.

      For administrative purposes only, and without surrendering jurisdiction, this court
orders the causes abated and treated as closed cases. They may be reinstated on motion of
any party, showing the stay has been lifted and specifying what further action, if any, is
required from this court, or the court may reinstate these appeals on its own motion. See
Tex. R. App. P. 8.3.



                                         PER CURIAM




                                            2